Fourth Court of Appeals
                                      San Antonio, Texas
                                           December 10, 2014

                                          No. 04-14-00760-CV

    IN RE Linda Christina Benavides ALEXANDER and Shirley Hale Mathis, guardians of the
                      person and estate of Carlos Y. Benavides Jr., Relator

                                    Original Mandamus Proceeding 1

                                                 ORDER

Sitting:          Catherine Stone, Chief Justice
                  Karen Angelini, Justice
                  Marialyn Barnard, Justice

        On October 30, 2014, relators filed a petition for writs of mandamus, prohibition and
injunction. The court has considered relators’ petition and is of the opinion that relators are not
entitled to the relief sought. Accordingly, relators’ petition for writs of mandamus, prohibition
and injunction is DENIED. See TEX. R. APP. P. 52.8(a).

           The temporary stay previously ordered by this court on November 3, 2014, is LIFTED.

           It is so ORDERED on December 10th, 2014.


                                                                   _____________________________
                                                                   Karen Angelini, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 10th day of December, 2014.



                                                                   _____________________________
                                                                   Keith E. Hottle
                                                                   Clerk of Court


1
 This proceeding arises out of Cause No. 2012CVQ000161-D3, styled Texas Community Bank, N.A. v. Shirley Hale
Mathis, Temporary Guardian of Carlos Y. Benavides Jr., and Leticia R. Benavides, pending in the 49th Judicial
District Court, Webb County, Texas, the Honorable Joe Lopez presiding.